 


110 HRES 344 EH: Congratulating charter schools and their students, parents, teachers, and administrars across the United States for their ongoing contributions to education, and for other purposes.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 344 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
Congratulating charter schools and their students, parents, teachers, and administrars across the United States for their ongoing contributions to education, and for other purposes. 
 
 
Whereas charter schools deliver high-quality education and challenge our students to reach their potential; 
Whereas charter schools provide thousands of families with diverse and innovative educational options for their children; 
Whereas charter schools are public schools authorized by a designated public entity that are responding to the needs of our communities, families, and students and promoting the principles of quality, choice, and innovation; 
Whereas in exchange for the flexibility and autonomy given to charter schools, they are held accountable by their sponsors for improving student achievement and for their financial and other operations; 
Whereas 40 States and the District of Columbia have passed laws authorizing charter schools; 
Whereas charter schools improve their students’ achievement and stimulate improvement in traditional public schools; 
Whereas charter schools must meet the student achievement accountability requirements under the Elementary and Secondary Education Act of 1965 in the same manner as traditional public schools, and often set higher and additional individual goals to ensure that they are of high quality and truly accountable to the public; 
Whereas charter schools give parents new freedom to choose their public school, routinely measure parental satisfaction levels, and must prove their ongoing success to parents, policymakers, and their communities; 
Whereas charter schools nationwide serve a higher percentage of low-income and minority students than the traditional public system; 
Whereas charter schools have enjoyed broad bipartisan support from the Administration, Congress, State Governors and legislatures, educators, and parents across the United States; and 
Whereas the eighth annual National Charter Schools Week, to be held April 29 through May 5, 2007, is an event sponsored by charter schools and grassroots charter school organizations across the United States to recognize the significant impacts, achievements, and innovations of charter schools: Now, therefore, be it 
 
That the House of Representatives— 
(1)acknowledges and commends charter schools and their students, parents, teachers, and administrators across the United States for their ongoing contributions to education and improving and strengthening our public school system; 
(2)supports the eighth annual National Charter Schools Week; and 
(3)joins the President in calling on the people of the United States to conduct appropriate programs, ceremonies, and activities to demonstrate support for charter schools during this weeklong celebration in communities throughout the United States. 
 
Lorraine C. Miller,Clerk.
